Case 2:17-cv-00124-PLM-MV ECF No. 97, PageID.1129 Filed 03/22/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN

WILLIAM JOHNSON, JILL JOHNSON,                    )
BRIAN MASON, NAOMI MASON, and                     )
SECOND AMENDMENT FOUNDATION, INC.,                )
                                                  )
                                                  )
                          Plaintiffs,             )
                                                  ) No. 2:17-CV-124-PLM-TPG
v.                                                )
                                                  )
ROBERT GORDON, in his official capacity as        )
Director of the Michigan Department of Health     )
and Human Services,                               )
                                                  )
                          Defendant.              )

                          JOINT STATUS REPORT

        As directed by the Court, the parties submit this Joint Status Report.

     • The parties have been conducting discussions regarding the drafting of

(A.) a revised Rule 400.9415 as well as the implementation of various

training measures which, if they were to be enacted, would resolve Plaintiffs’

Second Amendment claims, (B.) a settlement agreement which would include

a resolution of Plaintiffs’ claim for attorney’s fees or an agreement to place

said issue before the Court.

     • The parties suggest a follow-up status report on or before April 30,

2021.
Case 2:17-cv-00124-PLM-MV ECF No. 97, PageID.1130 Filed 03/22/21 Page 2 of 2




Dated: March 22, 2021                          Respectfully submitted,


WILLIAM JOHNSON,                               ROBERT GORDON, Director of the
JILL JOHNSON, and                              Michigan Department of Social
SECOND AMENDMENT                               Services
FOUNDATION, INC.

By:     /s/ David G. Sigale                    By: /s/ Cassandra Drysdale-Crown
      Attorney for Plaintiffs                          One of the Attorneys for
                                                       Defendant

David G. Sigale (Atty. ID# 6238103 (IL))       Cassandra Drysdale-Crown (P64108)
LAW FIRM OF DAVID G. SIGALE, P.C.              Jennifer Walker (P73048)
430 West Roosevelt Road                        Tracy Van den Bergh (P70066)
Wheaton, IL 60187                              Assistants Attorney General
630.452.4547                                   Health, Education & Family Services
dsigale@sigalelaw.com                          Division
                                               525 W. Ottawa St. Fl. 3
                                               P.O. Box 30758
                                               Lansing, MI 48909
                                               517-335-7603/517-335-1152 Fax
                                               DrysdaleCrownC@michigan.gov
                                               WalkerJ32@michigan.gov
                                               VandenBerghT@michigan.gov




                                           2
